William E. Stanton, Esq. Attorney for the Town of Stanford
You ask whether your town board must act on a master plan after the plan has been adopted by the planning board pursuant to Town Law § 272-a. You also inquire whether the town board must hold public hearings in connection with the master plan.
Town Law § 272-a provides that the planning board "may prepare and change a comprehensive master plan for the development of the entire area of the town"; the statute goes on to list certain matters which the plan must show and the objectives to be attained by that plan; the planning board is required to file the plan in its office and certified copies in the offices of the town engineer or highway superintendent and the town clerk. There is no requirement that the town board hold a hearing or vote to approve or reject the plan.
In our opinion, it is not necessary for a town board to approve or reject a master plan adopted by a planning board or to hold public hearings in connection with the master plan.